Citation Nr: 0815151	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran's 
claim was previously before the Board and remanded in August 
2006.  All necessary development has been conducted, and it 
is properly before the Board at this time.


FINDING OF FACT

A hip disability, including arthritis, was not manifest 
during service or within a year after discharge, and is not 
related to the veteran's active service.


CONCLUSION OF LAW

A hip disability, including arthritis, was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a substantially complete application, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received after 
the enactment of the VCAA.

A letter dated in February 2005 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to submit any evidence in his possession 
that pertained to his claim.  He was informed of what the 
evidence needed to show to substantiate a service connection 
claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in June 2006.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in December 2007, which was prior 
to the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded an examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

The veteran has contended that he has a bilateral hip 
disability that is due to a fall he experienced while in 
service.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The law provides that, where a veteran served ninety days or 
more of active service, and arthritis becomes manifest to a 
degree of 10 percent within one year from separation, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of it during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A December 1966 service medical record shows the veteran 
reported having fallen backwards and striking his first 
thoracic vertebra on the floor.  He had considerable 
tenderness in the region.  In January 1967, the veteran's 
lower extremities examination was normal.  No defects or 
diagnoses were noted.

In a February 1981 private treatment record, the veteran 
indicated that, while in service, he hurt his neck and 
shoulders when he fell backwards.

In May 1983, the veteran gave a history of injuring his neck 
and back in 1966.

In October 1988, the veteran indicated he had left hip pain 
off and on since 1966.

A separate October 1988 VA outpatient record shows the 
veteran complained of hip pain for fifteen years.

A January 1989 VA outpatient record shows the veteran 
complained of shooting pain in his legs.  X-rays were 
negative.

In a February 1989 written statement, the veteran described 
his injury in service.  He indicated that he slipped and fell 
on his back, neck, and shoulder.  For approximately four 
hours afterwards, he had no feeling in his left hip.

A February 1991 VA x-ray report shows the veteran's left hip 
was negative.

A January 1993 VA x-ray report shows the veteran's hips were 
negative.

In a September 1996 written statement, C.S., D.O. indicated 
that the veteran complained of joint pain that started after 
returning from Vietnam in 1966.  He had joint pain and 
swelling of the hips.  He was previously evaluated and found 
to have a form of osteoarthritis, degenerative in nature.

A December 1998 private treatment record shows that x-rays of 
the hips revealed very minor spurring.

In an April 2004 VA outpatient record, the veteran complained 
of hip pain.  He stated that while in service, he slipped and 
fell and landed on his neck, shoulder, and hip area.

In August 2005, the veteran underwent VA examination for his 
spine.  He complained of hip pain.  The examiner commented 
that the veteran's original fall in service appeared to 
account for multi-level trauma.

In February 2007, the veteran underwent VA examination.  He 
stated he injured both hips when he fell in service.  The 
service medical records showed no evidence of fracture of the 
hips.  Currently, he had sharp pains.  X-rays revealed mild 
degenerative changes in both hips.  The diagnosis was 
bilateral hip degenerative joint disease.  The examiner 
opined that this was not a result of the veteran's back 
injury to the thoracic spine in service and was not related 
to any injury or disease in service.  The veteran suffered 
from degenerative joint disease and had no specific 
compression-type injury to the hips.  He has no history that 
would explain why his back pain and injury would cause any 
type of arthritic changes to his hips.

The veteran has alleged that he injured his hips in service 
in 1966.  The Board notes that, while the veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Such an opinion requires diagnostic 
skills and must be made by trained medical or psychiatric 
personnel in order to carry probative weight.

First, the Board notes that the veteran has been inconsistent 
with his account of his fall in service.  The first record 
showing the veteran complained of hip pain is dated in 
October 1988.  At that time, the veteran indicated that he 
experienced hip pain since 1966.  However, all evidence dated 
prior to October 1988 showed the veteran reported injury only 
to his neck, back, and shoulders when he fell in service in 
December 1966.  The most probative evidence, the December 
1966 service record, created contemporaneously with the 
injury, indicated only that he hit his first thoracic 
vertebra and had considerable tenderness in that area.  He 
did not complain of hip pain or numbness at that time, and 
his lower extremities were normal upon discharge the next 
month.

The first time the veteran indicated that he also injured his 
hips at that time was in October 1988, more than twenty years 
after the actual fall.  The Board finds that the evidence 
created contemporaneously with the injury and the veteran's 
first post-service description of his injury when he sought 
medical treatment are most probative and persuasive.  
Therefore, to the extent the veteran's more recent statements 
regarding his injury contradict those made at the time of the 
fall and shortly thereafter, the Board will rely on the 
earlier accounts.  Similarly, his remote post-service report 
of hip pain since 1966 (continuity of symptomatology) is not 
credible.  His silence when otherwise affirmatively speaking 
renders a change in the history unreliable.

First the Board finds that the veteran did not manifest 
arthritis of the hips to a compensable degree within one year 
of separation.  X-rays of the hips were negative in 1989, 
1991, and 1993.  The veteran did not demonstrate spurring 
until December 1998, more than thirty years after separation 
from service.

Furthermore, the veteran was afforded an examination in 
February 2007.  After reviewing the evidence of record, the 
examiner concluded that the veteran's degenerative arthritis 
of the hips was not due to his fall in service.  He indicated 
that the evidence showed the veteran did not have a 
compression injury of his hips in 1966 or at any time during 
service.  The veteran's history provided no explanation as to 
why arthritis of the hips would result from his back injury 
in service.  This is the only competent opinion of record 
regarding whether the veteran's hip disorder is due to his 
active service.  The Board finds that it is a probative 
opinion, given the examiner's review of the claims file and 
stated rationale.

Therefore, the Board finds that the evidence preponderates 
against a finding that the veteran has a bilateral hip 
disability that is related to his active service.  Gilbert, 
supra.  Thus, the claim must be denied.




ORDER

Service connection for a bilateral hip disability is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


